Ponce v Miao Ling Liu (2014 NY Slip Op 08618)





Ponce v Miao Ling Liu


2014 NY Slip Op 08618


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SHERI S. ROMAN, JJ.


2014-04120
 (Index No. 700809/12)

[*1]Juan Ponce, et al., respondents,
vMiao Ling Liu, appellant. (and a third-party action)


The McCauley Law Firm, LLP, New York, N.Y. (David F. Tavella of counsel), for appellant.
Silberstein, Awad & Miklos, P.C., Garden City, N.Y. (Daniel P. Miklos of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (McDonald, J.), dated December 23, 2013, which denied her motion pursuant to CPLR 3126 to strike the complaint, or, in the alternative, to vacate the note of issue and compel the plaintiffs to appear for a further deposition by a date certain.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly denied the defendant's motion pursuant to CPLR 3126 to strike the complaint, or, in the alternative, to vacate the note of issue and compel the plaintiffs to appear for a further deposition by a date certain. The defendant failed to provide an affirmation of a good-faith effort to resolve the discovery dispute, as required by 22 NYCRR 202.7 (see Murphy v County of Suffolk, 115 AD3d 820; Quiroz v Beitia, 68 AD3d 957, 960; Walter B. Melvin, Architects, LLC v 24 Aqueduct Lane Condominium, 51 AD3d 784, 785).
LEVENTHAL, J.P., HALL, AUSTIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court